Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 4/25/2022, wherein claims 2-6, 9, 11-13, 15 and 16 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/25/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6,9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitsch et al. (U.S. 20080178369) in view of Ide (U.S. Patent No. 2035604) in view of Perolari (U.S. 20100058517).

Regarding claim 2, Kitsch teaches pants (10) comprising: a main body (30,26,28,18”) including a first piece (26,18”) and a second piece (28), with the first piece and the second piece being joined at seams (para. 41) to constitute a waist-wearing portion (top edge of 26,28,18”), two leg-wearing portions (32 on both sides  of A, see annotated fig.) and a central portion (A, see annotated fig), with the central portion located between the two leg-wearing portions (figs. 1,2,7), wherein a portion of the first piece (26,18”)  within of the central portion (A, see annotated fig)  has a first connecting region (where 18C connects to 22,B, see annotated fig) and a second connecting region (where 18d connects to 24,C, see annotated fig), with the first connecting region located at an inner upper edge of the first piece at the waist-wearing portion (figs. 1-3), with a portion of the second piece (28) within of the central portion (A, see annotated fig) having a third connecting region (where 28 connects to 22 within A, see D, see annotated fig) located at an inner upper edge of the second piece at the waist-wearing portion (fig. 7), with the second connecting region located at a seam (30a) of the first piece (26,18”)  and the second piece (28) extending between the two leg-wearing portions (fig. 8), wherein the first piece (26,18”)  includes a single continuous sheet (18” of fig. 7) having a first length between the first connecting region (where 18C connects to 22,B, see annotated fig) and the second connecting region (where 18d connects to 24,C)(fig. 7), wherein the second piece includes a single continuous sheet (28 of fig. 7) having a second length between the second (where 18d connects to 24,C, see annotated fig) and third connecting regions (where 28 connects to 22 within A, see D, see annotated fig), wherein the first length (from B to C, see annotated fig) is greater than the second length (from C to D, see annotated fig), wherein a central plane extends between the first piece and the second piece and divides the waist-wearing portion into halves (central plane vertical plane dividing 22 in halves, fig. 7), with the second connecting region (where 18d connects to 24,C, see annotated fig) spaced from the central plane (fig. 7), and wherein the central plane is a virtual plane; and an auxiliary supportive-crotch (18’,12) including a first connecting end (end of 18’connected to 22, fig. 7) and a second connecting end (end of 18’ connected to 24, fig. 7), with the first connecting end connected to the inner upper edge of the first piece and intermediate and spaced from the two leg-wearing portions and to the first connecting region of the central portion, and with the second connecting end being connected to the second connecting region of the central portion (fig. 7) (para. 30), wherein the auxiliary supportive-crotch has a third length extending between the first and second connecting ends ( from end of 18’ connected to 22 to end of 18’ connected to 24) and an accommodating space (between 18” and 18,’ fig. 7)  formed between the auxiliary supportive-crotch (18’,12)  and the portion of the first piece within the central portion (18”), the auxiliary supportive-crotch (18’, 12) includes an elastic covering portion (12 joined by a portion of 18’), wherein the elastic covering portion is an elastic mesh (paras. 28 and 30), wherein the elastic covering portion forms a suspended curved bag between the first connecting region and the second connecting region (figs. 3 and 7); but doesn’t specifically teach the first piece and the second piece being sewn together, and the first length of the first piece is greater than the third length of the auxilliary supportive-crotch such that a ratio of the first length to the third length is between 1.2 and 1.6 and such that the auxiliary supportive-crotch provides stable covering, securing, and supporting effects, the auxiliary supportive-crotch includes two elastic belts,  wherein the two elastic belts are sewn on two sides of the elastic covering portion respectively, wherein the first connecting end is located at a front edge of the elastic covering portion, wherein the second connecting end is located at an end edge of the elastic covering portion, and wherein elasticity of the two elastic belts is greater than elasticity of the elastic covering portion.
Kitsch further teaches stitching portions of the garment to each other to hold them together (para. 29).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have joined the first piece and the second piece of Kitsch via stitching in view of Kitsch in order to provide flexible seaming thereby providing comfort to the wearer. Furthermore, sewing is a common connection technique known in the garment manufacturing industry.
The Kitsch combined reference doesn’t specifically teach the first length of the first piece is greater than the third length of the auxilliary supportive-crotch such that a ratio of the first length to the third length is between 1.2 and 1.6 and such that the auxiliary supportive-crotch provides stable covering, securing, and supporting effects, the auxiliary supportive-crotch includes two elastic belts,  wherein the two elastic belts are sewn on two sides of the elastic covering portion respectively, wherein the first connecting end is located at a front edge of the elastic covering portion, wherein the second connecting end is located at an end edge of the elastic covering portion, and wherein elasticity of the two elastic belts is greater than elasticity of the elastic covering portion.
Ide teaches pants (figs. 1-4) having an auxiliary supportive-crotch (supporter including 19,20) and a first piece (10,18 extending from a first point of attachment of the auxiliary supportive-crotch to a second point of attachment of the auxiliary supportive-crotch, fig. 3 ) overlying the auxiliary supportive-crotch, wherein a length of the first piece is greater than a length of the auxiliary supportive crotch to provide desired support (pg. 1, lines 53-55, pg. 2, lines 1-6, fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the third length of the auxilliary supportive-crotch smaller than the first length of the first piece of the Kitsch combined reference (such that the first length of the first piece is greater than the third length of the auxilliary supportive-crotch)  in view of Ide in order to provide increased support to the wearer (pg. 1, col. 2, lines 53-55, pg. 2, col. 1, lines 1-6 of Ide).
The Kitsch/Ide combined reference doesn’t specifically teach a ratio of the first length to the third length is between 1.2 and 1.6, however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the ratio of the first length to the third length between 1.2 and 1.6 in order to optimize for proportions of different sized/shaped wearers to provide a snug fit and desired support. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A)). 
	The Kitsch/Ide combined reference fails to teach the auxiliary supportive-crotch includes two elastic belts,  wherein the two elastic belts are sewn on two sides of the elastic covering portion respectively, wherein the first connecting end is located at a front edge of the elastic covering portion, wherein the second connecting end is located at an end edge of the elastic covering portion, and wherein elasticity of the two elastic belts is greater than elasticity of the elastic covering portion.
Perolari teaches a similar invention (10) having an auxiliary supportive crotch (16) including an elastic covering portion(16 excluding 34)(paras. 28,29) and two elastic belts (34) (para. 27), wherein the two elastic belts are attached on two sides of the elastic covering portion (para. 29)  respectively, the first connecting end is located at a front edge of the elastic covering portion, the second connecting end is located at an end edge of the elastic covering portion (para. 27), (paras. 19-24, figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached two elastic belts on two sides of the elastic covering portion of the Kitsch/Ide combined reference respectively, the first connecting end is located at a front edge of the elastic covering portion, the second connecting end is located at an end edge of the elastic covering portion in view of Perolari in order to snuggly but flexibly secure to the wearer to increase support and/or to enhance the containment and support effect of the auxiliary supportive-crotch (para. 9 of Perolari).
the Kitsch/Ide /Perolari combined reference fails to teach the two elastic belts are attached via sewing on two sides of the elastic covering portion respectively and the elasticity of the two elastic belts is greater than elasticity of the elastic covering portion.
Kitsch further teaches stitching portions of the garment to each other to hold them together (para. 29).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached the two elastic belts on two sides of the elastic covering portion respectively of the Kitsch/Ide /Perolari combined reference via sewing in view of Kitsch in order to provide flexible seaming thereby providing comfort to the wearer. Furthermore, sewing is a common connection technique known in the garment manufacturing industry.
The Kitsch/Ide/Perolari combined reference doesn't specifically teach elasticity of the elastic belts is greater than the elasticity of the elastic covering portion however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for  the elasticity of the elastic belts to be greater than the elasticity of the elastic covering portion so that the elastic belts have enough elasticity to stretch around the wearer’s legs while the elastic covering  portion has enough stability to provide support to the wearer  thereby allowing the garment to function as intended (figs. 1-3,7, paras. 2, 6, 32 of Kitsch, pg. 1, col. 2, lines 53-55, pg. 2, col. 1, lines 1-6 of Ide).
The auxiliary supportive-crotch of the Kitsch/Ide/Perolari combined reference would provide stable covering, securing, and supporting effects due to the configuration of the Kitsch/Ide/Perolari combined reference (figs. 1-3,7, paras. 2, 6, 32 of Kitsch, pg. 1, col. 2, lines 53-55, pg. 2, col. 1, lines 1-6 of Ide, para. 9 of Perolari). The examiner also notes that providing stable covering, securing, and supporting effects recites a functionality of applicant’s claimed invention. The prior art structure would reasonably achieve the claimed functionality and therefore meets applicant’s claim limitation as outlined above.

	Regarding claim 3, the Kitsch/Ide/Perolari combined reference teaches the auxiliary supportive-crotch (18’,12)  is attached to the first piece (26,18”)  and is located on the central portion (fig. 7); but fails to teach the auxiliary supportive-crotch is sewn to the first piece.
Kitsch further teaches stitching portions of the garment to each other to hold them together (para. 29).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have sewn the auxiliary supportive-crotch to the first piece of the Kitsch/Ide/Perolari combined reference in view of Kitsch in order to provide flexible seaming thereby providing comfort to the wearer. Furthermore, sewing is a common connection technique known in the garment manufacturing industry.

Regarding claim 4, the Kitsch/Ide/Perolari combined reference doesn’t specifically describe a ratio of the first length to the second length is between 1.08 and 1.35. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the ratio of the first length to the second length between 1.08 and 1.35 in order to optimize for proportions of different sized/shaped wearers. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for a ratio of the first length to the second length to be  between 1.08 and 1.35 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)(MPEP 2144.04 IVA). the Kitsch/Ide/Perolari combined reference would not operate differently having a ratio of the first length to the second length between 1.08 and 1.35 and  the applicant does not provide criticality for this particular range.
	Regarding claim 5, the Kitsch/Ide/Perolari combined reference doesn’t specifically describe a ratio of the first length to the second length is between 1.15 and 1.3.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the ratio of the first length to the second length between 1.15 and 1.3 in order to optimize for proportions of different sized/shaped wearers. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for a ratio of the first length to the second length to be  between 1.15 and 1.3 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)(MPEP 2144.04 IVA). the Kitsch/Ide/Perolari combined reference would not operate differently having a ratio of the first length to the second length between 1.15 and 1.3 and  the applicant does not provide criticality for this particular range.
Regarding claim 6, the Kitsch/Ide/Perolari combined reference doesn’t specifically describe a difference value of the first length and the second length is 4 cm to 6 cm
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made a difference value of the first length and the second length be 4 cm to 6 cm in order to optimize for proportions of different sized/shaped wearers. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for a difference value of the first length and the second length to be 4 cm to 6 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)(MPEP 2144.04 IVA). the Kitsch/Ide/Perolari combined reference would not operate differently having a difference value of the first length and the second length be 4 cm to 6 cm and  the applicant does not provide criticality for this particular range.
Regarding claim 9, the Kitsch/Ide/Perolari combined reference teaches the first piece has a first bottom edge (bottom edge of 18”) on the central portion (fig. 7)  intermediate the first and second connecting edges regions (see annotated fig.), wherein a vertical distance from the waist-wearing portion to the first bottom edge is a fourth length (E, see annotated fig), wherein the second piece has a second bottom edge (bottom edge of 28) on the central portion intermediate the second and third connecting edges regions (fig. 7), wherein a vertical distance from the waist-wearing portion to the second bottom edge is a fifth length (F, see annotated fig), and wherein the fourth length (E) is greater than the fifth length (F)(see annotated fig.).
Regarding claim 11, the Kitsch/Ide/Perolari combined reference teaches the first piece (26,18”)  is a front-side piece (fig. 1) and the second piece (28) is a back-side piece (para. 41) (fig. 7).

    PNG
    media_image1.png
    655
    552
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    474
    665
    media_image2.png
    Greyscale



	Claims 12,13,15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitsch et al. (U.S. 20080178369) in view of Ide (U.S. Patent No. 2035604) in view of Perolari (U.S. 20100058517) in view of Wong (U.S. Patent No. 7216371).
The single continuous sheet is redefined for claim 12 to be 18”. The applicant does not define the single continuous sheet as seamless and discloses seams included in applicant’s single continuous sheet because 116 would have to be included in the single continuous sheet  for  the at least two breathable portions to be located intermediate (between) the side edges of the single continuous sheet of the first piece.
Regarding claim 12, the Kitsch/Ide/Perolari combined reference fails to teach the first piece has at least two breathable portions located intermediate the two leg-wearing portions and side edges of the single continuous sheet of the first piece, wherein the at least two breathable portions are disposed on a side of the first piece opposite to the auxiliary supportive-crotch, wherein each breathable portion has a plurality of breathable holes, and wherein the at least two breathable portions are  located at a front side of the first piece and connected to the first bottom edge of the first piece.
Wong teaches a similar garment (figs. 1-4) having at least two breathable portions  (24) (col. 4, lines 41-53) located intermediate two leg-wearing portions and side edges of a first piece (fig. 1), the at least two breathable portions are disposed on a side of the first piece (fig. 1) opposite to the auxiliary supportive-crotch (40) (figs. 1-3), wherein each breathable portion has a plurality of breathable holes (mesh has multiple breathable holes), and wherein the at least two breathable portions are  located at a front side of the first piece (fig. 1) and connected to a first bottom edge (at 20) of the first piece (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included at least two breathable portions as shown by Wong located intermediate the two leg-wearing portions and side edges of the single continuous sheet of the first piece of the Kitsch/Ide/Perolari combined reference, wherein the at least two breathable portions are disposed on a side of the first piece opposite to the auxiliary supportive-crotch, wherein each breathable portion has a plurality of breathable holes, and wherein the at least two breathable portions are  located at a front side of the first piece and connected to the first bottom edge of the first piece in view of Wong in order to provide increased ventilation and shaping to the garment thereby increasing comfort to the wearer(col. 4, lines 41-53 of Wong).
Regarding claim 13, the Kitsch/Ide/Perolari/Wong combined reference further teaches the at least two breathable portions are located on the central-portion (the Kitsch /Wong combined reference as modified by Wong (fig. 1 of Wong, fig. 1 of Kitsch)).
Regarding claim 15, the Kitsch/Ide/Perolari/Wong combined reference further teaches each breathable portion (24) is sewn into the first piece with a first line of stitching(seam between 24 and central panel of 16 shown in fig. 1 of Wong)  and a second line of stitching (seams between 24 and 18 and 24 and 20 respectively) (col. 3, lines 27-28)(col. 4, lines 62-67, col. 5, lines 1-8),wherein a sewing curvature of the first line of stitching is greater than a sewing curvature of the second line of stitching (fig. 1), wherein the first line of stitching and the second line of stitching intersect at two points (where the central panel of 16 shown in fig. 1 intersects 18 at top of 24, and where the central panel of 16 shown in fig. 1 intersects 18 at bottom of 24, where the central panel of 16 shown in fig. 1 intersects 20 at top of 24, and where the central panel of 16 shown in fig. 1 intersects 20 at bottom of 24), wherein the second line of stitching of the at least two breathable portions is located outside of the first line of stitching (fig. 1), and wherein a minimum gap between the first lines of stitching of the at least two breathable portions is a  first gap (minimum gap between edges of 16), wherein a maximum gap between each first line of stitching and a corresponding second line of stitching is a second gap (largest gap between left and right seams of 24), and wherein a ratio of the first gap to the second gap is between 1.1 to 1.5 (fig. 1 of Wong).
Should applicant contest that the seam lines disclosed by Wong are lines of stitching, Wong describes 16 being sewn to the other panels of the shorts (col. 4, lines 62-67, col. 5, lines 1-8), describes and shows 24 connected with the other portions of 16 to form the bottom of the cup (col. 3, lines 27-28), and describes components of the shorts sewn together in a conventional manner (col. 4, lines 62-67, col. 5, lines 1-8).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the seam lines of Wong to be stitch lines in view of Wong in order to connect portions of the shorts in a conventional manner, in order to provide flexible seaming thereby providing comfort to the wearer, and because sewing is a common connection technique known in the garment manufacturing industry.
Regarding claim 16, the Kitsch/Ide/Perolari/Wong combined reference further teaches a distance from the second connecting region (at crotch seam  directly connecting 10 and 11 within A) to the first bottom edge (bottom edge of 10, where 10 is attached directly to 18 in A per fig. 3) is a sixth length (figs. 3,4), but doesn’t specifically teach a ratio of the first gap to the sixth length is between 0.4 and 1.
Wong teaches a distance from a second connecting region (at bottom end of E) to a first bottom edge (at top end of E) is a sixth length ( E), and a ratio of the first gap (minimum gap between edges of 16) to the sixth length is between 0.4 and 1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made a ratio of the first gap to the sixth length  of the Kitsch/Ide/Perolari/Wong combined reference between 0.4 and 1 in view of Wong in order to in order to optimize for proportions of different sized/shaped wearers and to allow sufficient space between the second connecting region and the first bottom edge to accommodate the male form within the garment. 

    PNG
    media_image3.png
    390
    595
    media_image3.png
    Greyscale





Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that 18’ and 18” should be seen as one whole element and therefore 18’ and 18” must be the same length, this argument was already addressed in the examiner’s answer (pg. 3). The board did not find applicant’s argument persuasive (pgs. 9,10 of board decision).
Regarding applicant’s argument that 18 is stitched to the front wall 26 so it is impossible for 18 to include the elastic belts, the examiner contends that the auxiliary supportive crotch is considered to be (18’,12), wherein the elastic belts are stitched to 12 per the combined reference above. 12 extends inward from the front of the brief to inhibit skin-to-skin contact between a user's thighs and scrotum (para. 29 of Kitsch). Adding the elastic belts to Kitsch would enhance the containment and support effect of the auxiliary supportive-crotch (para. 9 of Perolari). The examiner notes that the language added to claim 2 with regards to the elastic covering portion and elastic belts is from previously presented claim 17. The board affirmed the examiner’s rejection of claim 17 (pg. 13 of board decision). 
Regarding applicant’s argument that Ide fails to teach various features such as a second connecting end connected to a second connecting region and the auxiliary supportive crotch provides stable covering, securing, and supporting effects, the examiner contends that the argument pertaining to the second connecting end was already addressed in the examiner’s answer (pgs. 8,9). The board did not find applicant’s argument persuasive (pg. 13 of board decision). With regard to Ide not teaching the auxiliary supportive crotch provides stable covering, securing, and supporting effects, and other features that Ide is not relied on to teach, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The auxiliary supportive-crotch  of the combined reference would provide stable covering, securing, and supporting effects due to the configuration of the Kitsch/Ide/Perolari combined reference (figs. 1-3,7, paras. 2, 6, 32 of Kitsch, pg. 1, col. 2, lines 53-55, pg. 2, col. 1, lines 1-6 of Ide, para. 9 of Perolari). The examiner also notes that providing stable covering, securing, and supporting effects recites a functionality of applicant’s claimed invention. The prior art structure would reasonably achieve the claimed functionality and therefore meets applicant’s claim limitation as outlined above.
Regarding applicant’s argument that Perolari cannot be combined with Kitsch and Ide because 18 is stitched to the front walls and 18 wouldn’t form a suspended curved bag for this reason, the examiner contends that the auxiliary supportive crotch is considered to be (18’,12) which forms a suspended curved bag (figs. 3,7), wherein the elastic belts are stitched to 12 per the combined reference above. 12 extends inward from the front of the brief to inhibit skin-to-skin contact between a user's thighs and scrotum (para. 29 of Kitsch). Adding the elastic belts to Kitsch would enhance the containment and support effect of the auxiliary supportive-crotch (para. 9 of Perolari). The examiner notes that the language added to claim 2 with regards to the elastic covering portion and elastic belts is from previously presented claim 17. The board affirmed the examiner’s rejection of claim 17 (pg. 13 of board decision). 

Regarding applicant’s argument that Kitsch, Ide and Perolari all fail to disclose various features, the examiner contends that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The  Kitsch/ Ide / Perolari combined reference teaches all of the features in question as outlined in the rejection above. Additionally, the ratio of the first length to the second length being between 1.2 and 1.6 was addressed in the examiner’s answer (pgs. 5-7). The board did not find applicant’s argument persuasive (pgs. 11,12 of board decision).
Applicant’s remaining arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732       

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732